Title: To James Madison from John G. Jackson, 3 May 1813
From: Jackson, John G.
To: Madison, James


Dear Sir.
Clarksburg May 3rd. 1813
I have the pleasure to inform you that I obtained in Brooke County on Monday last 165 votes Mr. Wilson 32. and that the aggregate majority in the district is 400 votes in my favor. This great vote in a District where the Federal party predominated in all the district elections for ten years (except when I was a candidate & except the success of Mr. McKinley to supply a vacancy) must put down the base attacks of the prostituted presses & their corrupt scribblers who have thought me of sufficient consequence to Slander me.
In a national point of view I consider the result as of more importance, because I sincerely believe that the conduct of Great Britain is influenced more by a consideration of the power of their party here, than a belief that there is justice or policy in their profligate & wicked measures. I shall come on to W (alone) soon after the session commences, & will have the pleasure to salute my dear Sister D  & take you by the hand. Yours ever
JG Jackson
